Citation Nr: 1430604	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran had active service from April 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2010, the Board remanded the claims for service connection for PTSD and sleep apnea for additional development.  In a December 2011 rating decision, the RO granted service connection for PTSD.  This represents a full grant of the benefit sought.  Thus, that claim is no longer before the Board.

The issue of entitlement to service connection for a total disability based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Appeals Management Center (AMC) Memorandum, December 2011; see also January 2011 VA examination.   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the November 2010 Board decision, the Board remanded the matter for a VA examination/opinion.  Specifically, the Board requested medical opinions concerning the following: (1) If the Veteran is diagnosed with PTSD, whether it is at least as likely as not that the Veteran's diagnosed sleep apnea is etiologically related to the PTSD and (2) Whether the Veteran's PTSD, or any other acquired psychiatric disability, aggravated his sleep apnea and indicate to what degree in which it was aggravated.  The Board indicated that if the PTSD examiner is a psychologist who does not consider him/herself qualified to provide a medical opinion regarding the Veteran's sleep apnea, then the Veteran should be afforded a VA examination by a physician qualified to render an opinion.  

The Veteran was afforded a VA examination in January 2011 where the examiner opined that the Veteran had PTSD and that the Veteran's symptoms of sleep apnea are not a result of his PTSD.  In December 2011, the RO requested an addendum opinion to the January 2011 opinion due to its lack of a rationale.  In January 2012, the examiner provided an addendum opinion which stated, "[t]his examiner is not qualified to diagnose sleep apnea.  However, breathing-related sleep disorder or obstructive sleep apnea is caused by intermittent airway obstruction, not PTSD. . . the [Veteran's] sleep disturbance is due to PTSD. . ."

The Board finds the January 2011 and January 2012 opinions inadequate.  First, the examiner stated that he was not qualified to offer an opinion and then proceeded to attempt to provide an opinion.  Second, the examiner did not address whether the Veteran's service-connected PTSD chronically worsened or aggravated the Veteran's diagnosed sleep apnea.  See Allen v. Brown, 7 Vet. App. 439(1995) (noting that service connection available where a Veteran's non service connected disability is aggravated by his service connected disability).  The AOJ failed to comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Consequently, the Board must again remand the Veteran's claim for a medical opinion regarding whether the Veteran's current sleep apnea is caused by or chronically worsened by the Veteran's service-connected PTSD.  

It appears that the Veteran receives regular treatment for his sleep apnea through the VA.  However, the most recent treatment record is dated November 2011.  On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records pertaining to the Veteran dating from November 2011 and associate them the Veteran's claims file.  All efforts to obtain additional evidence must be documented in the claims folder. 

2.  Then, schedule the Veteran for an appropriate VA examination.  The claims file (including copies of any relevant evidence from the electronic claims folder) and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must indicate on the examination report that the claims folder was reviewed.  All appropriate clinical testing should be conducted.  

The examiner also should provide a medical opinion that expressly addresses the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected PTSD.  Please provide a complete explanation for the opinion.

b.  Whether it is at least as likely as not that the Veteran's sleep apnea is aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.  

The examiner's attention is directed to the September 2009 VA treatment note from Dr. J.N. which indicates that the Veteran's PTSD may cause the Veteran's sleep related problems.  

3.  After undertaking any other development deemed appropriate, the AOJ should consider the issue on appeal in light of all information or evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



